

	

		II

		109th CONGRESS

		1st Session

		S. 333

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To hold the current regime in Iran accountable for its

		  threatening behavior and to support a transition to democracy in

		  Iran.

	

	

		1.Short titleThis Act may be cited as the

			 Iran Freedom and Support Act of

			 2005.

		2.Table of

			 contents

			

				Sec. 1. Short title.

				Sec. 2. Table of contents.

				TITLE I—Codification of sanctions against Iran

				Sec. 101. Codification of sanctions.

				TITLE II—Amendments to the Iran and Libya Sanctions Act of

				1996

				Sec. 201. Multilateral regime.

				Sec. 202. Imposition of sanctions.

				Sec. 203. Termination of sanctions.

				Sec. 204. Sunset.

				Sec. 205. Clarification and expansion of

				definitions.

				TITLE III—Democracy in Iran

				Sec. 301. Findings.

				Sec. 302. Declaration of Congress regarding United States

				policy toward Iran.

				Sec. 303. Assistance to support democracy in Iran.

				Sec. 304. Reporting requirement regarding designation of

				democratic opposition organizations.

			

		ICodification of

			 sanctions against Iran

			101.Codification of

			 sanctions

				(a)Codification of

			 sanctions related to weapons of mass destructionUnited States

			 sanctions, controls, and regulations relating to weapons of mass destruction

			 with respect to Iran, as in effect on the date of the enactment of this Act,

			 shall remain in effect until the President certifies to the Committee on

			 International Relations of the House of Representatives and the Committee on

			 Foreign Relations of the Senate that the Government of Iran has permanently and

			 verifiably dismantled its weapons of mass destruction programs and has

			 committed to combating the proliferation of such weapons.

				

					(b)

					No effect on other sanctions relating to support for acts of

			 international terrorism

					

						(1)

						In general

						Notwithstanding a certification by the President under subsection

			 (a), United States sanctions, controls, and regulations described in paragraph

			 (2) as in effect on the date of the enactment of this Act shall remain in

			 effect.

					(2)Covered

			 sanctionsThe sanctions, controls, and regulations referred to in

			 paragraph (1) are sanctions, controls, and regulations related to

			 determinations under section 6(j)(1)(A) of the Export Administration Act of 1979 (as in

			 effect pursuant to the International Emergency Economic Powers Act;

			 50 U.S.C.

			 1701 et seq.), section 620A(a) of the

			 Foreign Assistance Act of 1961

			 (22 U.S.C.

			 2371(a)), and

			 section

			 40(d) of the Arms Export Control

			 Act (22 U.S.C. 2780(d)) regarding

			 support by the Government of Iran for acts of international terrorism.

					IIAmendments to the

			 Iran and Libya Sanctions Act of 1996

			201.Multilateral

			 regime

				(a)Reports to

			 CongressSection 4(b) of the Iran and Libya Sanctions Act of 1996

			 (50 U.S.C. 1701 note) is amended to read as follows:

					

						(b)Reports to

				CongressNot later than six months after the date of the

				enactment of the Iran Freedom and Support Act

				of 2005 and every six months thereafter, the President shall

				submit to the appropriate congressional committees a report regarding specific

				diplomatic efforts undertaken pursuant to subsection (a), the results of those

				efforts, and a description of proposed diplomatic efforts pursuant to such

				subsection. Each report shall include—

							(1)a list of the

				countries that have agreed to undertake measures to further the objectives of

				section 3(a);

							(2)a description of

				those measures, including—

								(A)government actions

				with respect to public or private entities (or their subsidiaries) located in

				their countries that are engaged in business in Iran;

								(B)any decisions by

				the governments of such countries to rescind or continue the provision of

				credits, guarantees, or other governmental assistance to such entities;

				and

								(C)actions taken in

				international fora to further the objectives of section 3;

								(3)a list of the

				countries that have not agreed to undertake measures to further the objectives

				of section 3 with respect to Iran, and the reasons therefor; and

							(4)a description of

				any memorandums of understanding, political understandings, or international

				agreements to which the United States has acceded which affect implementation

				of this section or section 5(a).

							.

				(b)WaiverSection

			 4(c) of such Act (50 U.S.C. 1701 note) is amended to read as follows:

					

						(c)Waiver

							(1)In

				generalThe President may, on a case by case basis, waive for a

				period of not more than six months the application of section 5(a) with respect

				to a national of a country, if the President certifies to the appropriate

				congressional committees at least 30 days before such waiver is to take effect

				that—

								(A)such waiver is

				vital to the national security of the United States; and

								(B)the country of the

				national has undertaken substantial measures to prevent the acquisition and

				development of weapons of mass destruction by the Government of Iran.

								(2)Subsequent

				renewal of waiverIf the President determines that a renewal of a

				waiver is appropriate, the President may, at the conclusion of the period of a

				waiver under paragraph (1), renew such waiver for a subsequent period of not

				more than six months.

							.

				202.Imposition of

			 sanctions

				(a)Sanctions with

			 respect to development of petroleum resourcesSection 5(a) of the

			 Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended—

					(1)in the heading, by

			 striking to

			 Iran and inserting to the Development of Petroleum Resources of

			 Iran;

					(2)by striking

			 (6) and inserting (5); and

					(3)by striking

			 with actual knowledge,.

					(b)Sanctions with

			 respect to development of weapons of mass destruction or other military

			 capabilitiesSection 5(b) of such Act (50 U.S.C. 1701 note) is

			 amended to read as follows:

					

						(b)Mandatory

				sanctions with respect to development of weapons of mass destruction or other

				military capabilitiesNotwithstanding any other provision of law,

				the President shall impose two or more of the sanctions described in paragraphs

				(1) through (5) of section 6 if the President determines that a person has, on

				or after the date of the enactment of the Iran Freedom and Support Act of 2005,

				exported, transferred, or otherwise provided to Iran any goods, services,

				technology, or other items the provision of which has contributed to the

				ability of Iran to—

							(1)acquire or develop

				chemical, biological, or nuclear weapons or related technologies; or

							(2)acquire or develop

				destabilizing numbers and types of advanced conventional weapons.

							.

				(c)Persons against

			 which the sanctions are to be imposedSection 5(c)(2) of such Act

			 (50 U.S.C. 1701 note) is amended—

					(1)in subparagraph

			 (B), by striking or at the end;

					(2)in subparagraph

			 (C), by striking the period at the end and inserting ; or;

			 and

					(3)by adding at the

			 end the following new subparagraph:

						

							(D)is a private or

				government lender, insurer, underwriter, re-insurer, or guarantor of the person

				referred to in paragraph (1) if that private or government lender, insurer,

				underwriter, re-insurer, or guarantor, with actual knowledge, engaged in the

				activities referred to in paragraph (1).

							.

					(d)InvestigationsSection

			 5 of such Act (50 U.S.C. 1701 note) is further amended by adding at the end the

			 following new subsection:

					

						(g)Investigations

							(1)In

				generalUpon public or private disclosure of activity related to

				investment in Iran by a person, the President shall direct the Secretary of the

				Treasury to initiate an investigation into the possible imposition of sanctions

				against such person as a result of such activity, to notify such person of such

				investigation, and to provide a recommendation to the President for such

				purposes.

							(2)Determination

				and notificationNot later than 90 days after the date of the

				disclosure of the activity described in paragraph (1), the President shall

				determine whether or not to impose sanctions against such person as a result of

				such activity and shall notify the appropriate congressional committees of the

				basis for such determination.

							(3)PublicationNot

				later than 10 days after the President notifies the appropriate congressional

				committees under paragraph (2), the President shall ensure publication in the

				Federal Register of—

								(A)the identification

				of the persons against which the President has made a determination that the

				imposition of sanctions is appropriate, together with an explanation for such

				determination; and

								(B)the identification

				of the persons against which the President has made a determination that the

				imposition of sanctions is not appropriate, together with an explanation for

				such determination.

								.

				(e)Effective

			 dateSanctions imposed pursuant to the amendments made by this

			 section shall apply with respect to investments made in Iran on or after the

			 date of the enactment of this Act.

				203.Termination of

			 sanctions

				(a)Removal of Libya

			 sanctionsSection 8 of the Iran and Libya Sanctions Act 1996 (50

			 U.S.C. 1701 note) is amended—

					(1)in subsection (a),

			 by striking the subsection designation and heading; and

					(2)by striking

			 subsection (b).

					(b)Additional

			 condition for removal of iran sanctionsSuch section, as amended

			 by subsection (a), is further amended—

					(1)in paragraph

			 (1)(C), by striking and at the end;

					(2)in paragraph (2),

			 by striking the period at the end and inserting ; and;

			 and

					(3)by adding at the

			 end the following new paragraph:

						

							(3)poses no threat to

				United States national security, interests, or allies.

							.

					204.SunsetSection 13 of the Iran and Libya Sanctions

			 Act of 1996 (50 U.S.C. 1701 note) is amended—

				(1)in the section

			 heading, by striking ;

			 sunset;

				(2)in subsection (a),

			 by striking the subsection designation and heading; and

				(3)by striking

			 subsection (b).

				205.Clarification

			 and expansion of definitions

				(a)PersonSection

			 14(14)(B) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is

			 amended—

					(1)by inserting after

			 trust the following: , financial institution, insurer,

			 underwriter, re-insurer, guarantor; and

					(2)by striking

			 operating as a business enterprise.

					(b)Petroleum

			 resourcesSection 14(15) of the Iran and Libya Sanctions Act of

			 1996 (50 U.S.C. 1701 note) is amended by inserting after includes

			 petroleum the following: , petroleum

			 by-products,.

				IIIDemocracy in

			 Iran

			

				301.

				Findings

				Congress makes the following

			 findings:

				

					(1)

					The people of the United States have long demonstrated an

			 interest in the well-being of the people of Iran, dating back to the

			 1830s.

				

					(2)

					Famous Americans such as Howard Baskerville, Dr. Samuel Martin,

			 Jane E. Doolittle, and Louis G. Dreyfus, Jr., made significant contributions to

			 Iranian society by furthering the educational opportunities of the people of

			 Iran and improving the opportunities of the less fortunate citizens of

			 Iran.

				

					(3)

					Iran and the United States were allies following World War II,

			 and through the late 1970s Iran was as an important regional ally of the United

			 States and a key bulwark against Soviet influence.

				

					(4)

					In November 1979, following the arrival of Mohammed Reza Shah

			 Pahlavi in the United States, a mob of students and extremists seized the

			 United States Embassy in Tehran, Iran, holding United States diplomatic

			 personnel hostage until January 1981.

				

					(5)

					Following the seizure of the United States Embassy, Ayatollah

			 Ruhollah Khomeini, leader of the repressive revolutionary movement in Iran,

			 expressed support for the actions of the students in taking American citizens

			 hostage.

				

					(6)

					Despite the presidential election of May 1997, an election in

			 which an estimated 91 percent of the electorate participated, control of the

			 internal and external affairs of the Islamic Republic of Iran is still

			 exercised by the courts in Iran and the Revolutionary Guards, Supreme Leader,

			 and Council of Guardians of the Government of Iran.

				

					(7)

					The election results of the May 1997 election and the high level

			 of voter participation in that election demonstrate that the people of Iran

			 favor economic and political reforms and greater interaction with the United

			 States and the Western world in general.

				(8)Efforts by the

			 United States to improve relations with Iran have been rebuffed by the

			 Government of Iran.

				

					(9)

					The Clinton Administration eased sanctions against Iran and

			 promoted people-to-people exchanges, but the Leader of the Islamic Revolution

			 Ayatollah Ali Khamenei, the Militant Clerics’ Society, the Islamic Coalition

			 Organization, and Supporters of the Party of God have all opposed efforts to

			 open Iranian society to Western influences and have opposed efforts to change

			 the dynamic of relations between the United States and Iran.

				

					(10)

					For the past two decades, the Department of State has found Iran

			 to be the leading sponsor of international terrorism in the world.

				

					(11)

					In 1983, the Iran-sponsored Hezbollah terrorist organization

			 conducted suicide terrorist operations against United States military and

			 civilian personnel in Beirut, Lebanon, resulting in the deaths of hundreds of

			 Americans.

				

					(12)

					The United States intelligence community and law enforcement

			 personnel have linked Iran to attacks against American military personnel at

			 Khobar Towers in Saudi Arabia in 1996 and to al Qaeda attacks against civilians

			 in Saudi Arabia in 2004.

				

					(13)

					According to the Department of State's Patterns of Global

			 Terrorism 2001 report, Iran's Islamic Revolutionary Guard Corps and

			 Ministry of Intelligence and Security continued to be involved in the planning

			 and support of terrorist acts and supported a variety of groups that use

			 terrorism to pursue their goals, and Iran continued to provide

			 Lebanese Hizballah and the Palestinian rejectionist groups—notably HAMAS, the

			 Palestinian Islamic Jihad, and the [Popular Front for the Liberation of

			 Palestine-General Command]—with varying amounts of funding, safehaven, training

			 and weapons.

				

					(14)

					Iran currently operates more than 10 radio and television

			 stations broadcasting in Iraq that incite violent actions against United States

			 and coalition personnel in Iraq.

				

					(15)

					The current leaders of Iran, Ayatollah Ali Khamenei and Hashemi

			 Rafsanjani, have repeatedly called upon Muslims to kill Americans in Iraq and

			 install a theocratic regime in Iraq.

				

					(16)

					The Government of Iran has admitted pursuing a clandestine

			 nuclear program, which the United States intelligence community believes may

			 include a nuclear weapons program.

				

					(17)

					The Government of Iran has failed to meet repeated pledges to

			 arrest and extradite foreign terrorists in Iran.

				

					(18)

					The United States Government believes that the Government of Iran

			 supports terrorists and extremist religious leaders in Iraq with the clear

			 intention of subverting coalition efforts to bring peace and democracy to

			 Iraq.

				(19)The Ministry of

			 Defense of Iran confirmed in July 2003 that it had successfully conducted the

			 final test of the Shahab-3 missile, giving Iran an operational

			 intermediate-range ballistic missile capable of striking both Israel and United

			 States troops throughout the Middle East and Afghanistan.

				302.Declaration of

			 Congress regarding United States policy toward IranCongress declares that it should be the

			 policy of the United States—

				(1)to support efforts by the people of Iran to

			 exercise self-determination over the form of government of their country;

			 and

				(2)to actively support a national referendum

			 in Iran with oversight by international observers and monitors to certify the

			 integrity and fairness of the referendum.

				303.Assistance to

			 support democracy in Iran

				(a)AuthorizationThe

			 President is authorized, notwithstanding any other provision of law, to provide

			 financial and political assistance (including the award of grants) to foreign

			 and domestic individuals, organizations, and entities that support democracy

			 and the promotion of democracy in Iran. Such assistance may include the award

			 of grants to eligible independent pro-democracy radio and television

			 broadcasting organizations that broadcast into Iran.

				(b)Sense of

			 congress on eligibility for assistanceIt is the sense of

			 Congress that financial and political assistance under this section be provided

			 to an individual, organization, or entity that—

					(1)opposes the use of

			 terrorism;

					(2)advocates the

			 adherence by Iran to nonproliferation regimes for nuclear, chemical, and

			 biological weapons and materiel;

					(3)is dedicated to

			 democratic values and supports the adoption of a democratic form of government

			 in Iran;

					(4)is dedicated to

			 respect for human rights, including the fundamental equality of women;

					(5)works to establish

			 equality of opportunity for people; and

					(6)supports freedom

			 of the press, freedom of speech, freedom of association, and freedom of

			 religion.

					(c)FundingThe

			 President may provide assistance under this section using amounts made

			 available pursuant to the authorization of appropriations under subsection

			 (g).

				(d)NotificationNot

			 later than 15 days before each obligation of assistance under this section, and

			 in accordance with the procedures under section 634A of the

			 Foreign Assistance Act of 1961 (22

			 U.S.C. 2394–l), the President shall notify the Committee on Foreign Relations

			 and the Committee on Appropriations of the Senate and the Committee on

			 International Relations and the Committee on Appropriations of the House of

			 Representatives.

				(e)Sense of

			 Congress regarding coordination of policy and appointmentIt is

			 the sense of Congress that in order to ensure maximum coordination among

			 Federal agencies, if the President provides the assistance under this section,

			 the President should appoint an individual who shall—

					(1)serve as special

			 assistant to the President on matters relating to Iran; and

					(2)coordinate among

			 the appropriate directors of the National Security Council on issues regarding

			 such matters.

					(f)Sense of

			 Congress regarding diplomatic assistanceIt is the sense of

			 Congress that—

					(1)support for a

			 transition to democracy in Iran should be expressed by United States

			 representatives and officials in all appropriate international fora;

					(2)representatives of

			 the Government of Iran should be denied access to all United States Government

			 buildings;

					(3)efforts to bring a

			 halt to the nuclear weapons program of Iran, including steps to end the supply

			 of nuclear components or fuel to Iran, should be intensified, with particular

			 attention focused on the cooperation regarding such program—

						(A)between the

			 Government of Iran and the Government of the Russian Federation; and

						(B)between the

			 Government of Iran and individuals from China, Malaysia, and Pakistan,

			 including the network of Dr. Abdul Qadeer (A. Q.) Khan; and

						(4)officials and

			 representatives of the United States should—

						(A)strongly and

			 unequivocally support indigenous efforts in Iran calling for free, transparent,

			 and democratic elections; and

						(B)draw international

			 attention to violations by the Government of Iran of human rights, freedom of

			 religion, freedom of assembly, and freedom of the press.

						(g)Authorization of

			 appropriationsThere is authorized to be appropriated to the

			 Department of State $10,000,000 to carry out activities under this

			 section.

				304.Reporting

			 requirement regarding designation of democratic opposition

			 organizationsNot later than

			 15 days before designating a democratic opposition organization as eligible to

			 receive assistance under section 302, the President shall notify the Committee

			 on Foreign Relations and the Committee on Appropriations of the Senate and the

			 Committee on International Relations and the Committee on Appropriations of the

			 House of Representatives of the proposed designation. The notification may be

			 in classified form.

			

